Exhibit N E W S R E L E A S E Contact: Investor Relations Inquiries: Edmund E. Kroll, Jr. Senior Vice President, Finance & Investor Relations (212) 759-0382 Media Relations Inquiries: Cary D. Hobbs Senior Vice President, Business Management & Integration (314) 725-4477 FOR IMMEDIATE RELEASE CENTENE CORPORATION RECEIVES TERMINATION NOTICE RELATING TO NEW JERSEY TRANSACTION; NO EFFECT ON SOUTH CAROLINATRANSACTION ST. LOUIS, MISSOURI (December 31, 2008)—Centene Corporation (NYSE: CNC)today announced that it has received a termination notice from AMERIGROUP Corporation relating to the previously disclosed agreement to sell certain assets of University Health Plans, Inc. in the State of New Jersey. Centene does not believe that there is cause to terminate the New Jersey transaction and is prepared to pursue all available means to bring the transaction to closure. The termination notice for New Jersey does not relate to or reference the previously disclosed agreement by Centene to purchase from AMERIGROUP certain assets in South Carolina.Centene intends to close the South Carolina transaction as contemplated in the first quarter of 2009. As discussed in Centene’s earnings guidance release and conference call on December 19, 2008, the operations of University Health Plans, Inc. will be classified as discontinued operations, effective with the fourth quarter of 2008.As a result there is no impact on Centene’s 2009 earnings guidance. About Centene Corporation Centene Corporation is a leading multi-line healthcare enterprise that provides programs and related services to individuals receiving benefits under Medicaid, including the State Children’s Health Insurance Program (SCHIP), as well as Aged, Blind, or Disabled (ABD), Foster Care,Long-Term Careand Medicare (Special Needs Plans).The Company operates local health plans and offers a range of healthcare solutions for the rising number of uninsured Americans. It contracts with other healthcare and commercial organizations to provide specialty services including behavioral health, life and health management, managed vision, nurse triage, pharmacy benefits management and treatment compliance. Information regarding Centene is available via the Internet at www.centene.com. The information provided in this press release contains forward-looking statements that relate to future events and future financial performance of Centene.
